 



EXHIBIT 10.2

 

EXECUTION VERSION





  

SEQUOIA MORTGAGE TRUST 2012-2
Mortgage Pass-Through Certificates, Series 2012-2

  

 

UNDERWRITING AGREEMENT

  
March 27, 2012

  

The Firm or Firms



of Underwriters named



on the signature page hereof

 

Ladies and Gentlemen:



 

Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”) and
an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc., a
Maryland corporation (“Redwood Trust”), proposes to sell to you (the
“Underwriter”) the Underwritten Certificates (as defined below), and to cause
Sequoia Mortgage Trust 2012-2 (the “Issuing Entity”), a common law trust
governed by New York law, to issue its Mortgage Pass-Through Certificates, Class
A-1, Class A-2, Class A-3 and Class B-1 Certificates (in the principal amounts
specified in the last column of Schedule 1 hereto, the “Underwritten
Certificates”) having the characteristics set forth in the Final Prospectus,
evidencing beneficial ownership interests in the Issuing Entity, the assets of
which will consist primarily of a pool of mortgage loans secured by first liens
on one- to four-family residential properties, including condominiums, planned
unit developments and cooperatives (collectively, the “Mortgage Loans”).
Simultaneously with the issuance and sale of the Underwritten Certificates, the
Class A-IO, Class R, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates
and the remaining portion of the Class B-1 Certificates that are not
Underwritten Certificates (together with the Underwritten Certificates, the
“Certificates”) are being issued. The Mortgage Loans will have the
characteristics described in the Final Prospectus, subject to the variances,
ranges, minimums and maximums set forth in the Final Prospectus.

 



 

 



 

The Issuing Entity will be formed, and the Certificates will be issued, pursuant
to a pooling and servicing agreement (the “Pooling and Servicing Agreement”)
dated as of March 1, 2012, between the Depositor, Wells Fargo Bank, N.A., in the
capacities of master servicer (in such capacity, the “Master Servicer”) and
securities administrator (in such capacity, the “Securities Administrator”),
U.S. Bank National Association, as trustee (in such capacity, the “Trustee”),
and acknowledged as to specified sections by Redwood Residential Acquisition
Corporation, a Delaware corporation and wholly-owned subsidiary of Redwood
Trust, as seller (the “Seller”). On or about March 29, 2012 (the “Closing
Date”), the Seller will assign all of its right, title and interest in the
Mortgage Loans to the Depositor pursuant to a mortgage loan purchase and sale
agreement, dated as of March 29, 2012 (the “Mortgage Loan Purchase Agreement”),
between the Seller, as seller, and the Depositor, as purchaser. Pursuant to the
Pooling and Servicing Agreement, the Mortgage Loans will, in turn, be assigned
by the Depositor to the Trustee for the benefit of the Certificateholders,
together with all principal and interest collections received with respect to
the Mortgage Loans after March 1, 2012 (the “Cut-off Date”). The Trustee will
concurrently with such assignment, authenticate and deliver the Certificates to
the Depositor, and the Depositor will sell the Underwritten Certificates, in the
respective initial Class Principal Amounts as set forth on Schedule 1 annexed
hereto, to the Underwriter. In addition, pursuant to various assignment,
assumption and recognition agreements and assignment of representations and
warranties agreements (the “Assignment Agreements”), (i) the Seller will assign
its rights under various underlying mortgage loan purchase and servicing
agreements relating to the Mortgage Loans, entered into by the Seller
(collectively, the “Underlying Purchase and Servicing Agreements”), to the
Depositor and (ii) the Depositor will, in turn, assign its rights under the
Underlying Purchase and Servicing Agreements to the Trustee for the benefit of
the Certificateholders. The Master Servicer will monitor the servicing of the
Mortgage Loans by the servicers pursuant to the provisions of the Pooling and
Servicing Agreement.

 



2

 



 

The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement, the
Assignment Agreements, the Underlying Purchase and Servicing Agreements and this
Agreement are sometimes referred to herein collectively as the “Transaction
Documents.” Capitalized terms shall have the respective meanings set forth in
this Agreement (or by reference to Section 10 hereof) or, if not defined
therein, as set forth in the Pooling and Servicing Agreement.

 

1. Representations and Warranties. The Seller, the Depositor and Redwood Trust
jointly and severally represent and warrant to, and agree with, the Underwriter
that:

 

(i) A registration statement on Form S-3 (File Nos. 333-159791 and
333-159791-01) relating to mortgage pass-through certificates has been filed
with the Securities and Exchange Commission (the “Commission”) and has become
effective under the Securities Act of 1933, as amended (the “Securities Act”).
Such registration statement as of its effective date, and each amendment thereto
and any document incorporated by reference therein and any prospectus included
or deemed or retroactively deemed to be a part thereof pursuant to Rule 430A or
Rule 430B, as of the date of this Agreement, is hereinafter referred to as the
“Registration Statement.” The Registration Statement meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act. As of the Closing Date, no
stop order suspending the effectiveness of such Registration Statement has been
issued and no proceedings for that purpose have been initiated or, to the
knowledge of the Seller, the Depositor or Redwood Trust, threatened by the
Commission. The Depositor proposes to prepare and file with the Commission
pursuant to Rule 424 under the Securities Act a final prospectus dated March 26,
2012 (the “Base Prospectus”) to be supplemented by a prospectus supplement dated
on or about March 28, 2012 relating to the Underwritten Certificates in the form
filed after the date of this Agreement pursuant to Section 424(b) that discloses
the public offering price and other final terms of the Underwritten Certificates
(together with any revision, amendment or supplement, the “Prospectus
Supplement”). The Prospectus Supplement, together with the Base Prospectus,
including the documents incorporated therein as of the time of such filing is
hereinafter referred to as the “Final Prospectus.” In connection with the
offering of the Underwritten Certificates, the Depositor has also prepared a
preliminary prospectus supplement dated March 26, 2012, which constitutes a
statutory prospectus to be retroactively included in the Registration Statement
and has been or will be filed with the Commission pursuant to Rule 424(b) under
the Securities Act (the “Preliminary Prospectus Supplement” and together with
the Base Prospectus, the “Preliminary Prospectus”). The Preliminary Prospectus
and the Final Prospectus separately, are referred to herein as a “Prospectus.”
Any reference herein to the Registration Statement or a Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the date on which the
Registration Statement, as amended, became effective, or the issue date of the
Preliminary Prospectus, or the date on which the Final Prospectus is filed
pursuant to Rule 424(b) under the Securities Act, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement and each Prospectus shall be deemed to refer to
and include any document incorporated by reference therein which is filed under
the Exchange Act after the date on which the Registration Statement became
effective, the issue date of the Preliminary Prospectus or the date on which a
Final Prospectus is filed pursuant to Rule 424(b) under the Securities Act, as
the case may be.

 



3

 



 

(ii) Each of (A) the Registration Statement, as of its effective date, (B) the
Preliminary Prospectus, taken together with the static pool information set
forth in or referred to under the caption “Static Pool Information” in the
Preliminary Prospectus but deemed to be excluded from the Registration Statement
and the Preliminary Prospectus pursuant to Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information set forth
in or referred to under the caption “Static Pool Information” in such Final
Prospectus, as of its issue date, as revised, amended or supplemented and filed
with the Commission prior to the termination of the offering of the Underwritten
Certificates, will conform in all material respects to the requirements of the
Securities Act and the rules and regulations (the “Regulations”) of the
Commission thereunder applicable to such documents as of their respective dates,
and the Registration Statement, the Designated Static Pool Information and the
Final Prospectus as revised, amended or supplemented and filed with the
Commission as of the Closing Date will conform in all material respects to the
requirements of the Securities Act and the Regulations of the Commission
applicable to such documents as of the Closing Date. None of (A) the
Registration Statement, at the time it became effective and as of the Closing
Date, (B) the Preliminary Prospectus, taken together with the Designated Static
Pool Information, as of its issue date and as of March 27, 2012, which the
Underwriter has advised the Depositor is the first date on which a Contract of
Sale has been entered into, or (C) the Final Prospectus, taken together with the
Designated Static Pool Information, as of its issue date, as of the date of any
Contract of Sale that occurs after the date of the Final Prospectus and prior to
the Closing Date, and as of the Closing Date, contained or will contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Seller, the Depositor and Redwood Trust make no representations,
warranties or agreements as to the information contained in a Prospectus or any
revision or amendment thereof or supplement thereto (in the case of the Final
Prospectus) in reliance upon and in conformity with information furnished in
writing to the Depositor by or on behalf of the Underwriter specifically for use
in connection with the preparation of a Prospectus or any revision or amendment
thereof or supplement thereto (in the case of the Final Prospectus), such
information being defined as the “Underwriter Information” in Section 10 hereof.

 



4

 



 

If, subsequent to the date of this Agreement, the Depositor and the Underwriter
determines that such information included an untrue statement of material fact
or omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and terminate their old Contracts of Sale and enter into new
Contracts of Sale with investors in the Underwritten Certificates, then the
Preliminary Prospectus and the Designated Static Pool Information will refer to
the information agreed upon in writing by the Depositor and the Underwriter and
conveyed to purchasers at the time of entry into the first such new Contract of
Sale, including any information that corrects such material misstatements or
omissions (“Corrective Information”) and the date of each affected Contract of
Sale will refer to the time and date agreed upon by the Depositor and the
Underwriter.

 

(iii) The conditions to the use by the Depositor of a registration statement on
Form S-3 under the Securities Act, as set forth in the General Instructions to
Form S-3, have been satisfied with respect to the Registration Statement. There
are no contracts or documents of the Depositor which are required to be filed as
exhibits to the Registration Statement pursuant to the Securities Act or the
Regulations of the Commission thereunder which have not been so filed.

 

(iv) (A) At the time of the filing of the Registration Statement and (B) at the
date of this Agreement, the Depositor was not and is not an “ineligible issuer,”
as defined in Rule 405 under the Securities Act.

 

(v) As of the date hereof, as of the date of any Contract of Sale and at all
subsequent times through the completion of the public offer and sale of the
Underwritten Certificates, the Preliminary Prospectus issued at or prior to the
date hereof, any Issuer Information or the Seller Mortgage Loan Information
(each as defined below) contained in a Free Writing Prospectus other than an
Underwriter Free Writing Prospectus did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made as to
any Underwriter Information.

 



5

 



 

(vi) The Underwritten Certificates conform in all material respects to the
description thereof contained in the Final Prospectus. The issuance of the
Underwritten Certificates has been authorized, and on the Closing Date the
Underwritten Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling and Servicing
Agreement and delivered to the Underwriter for the account of the Underwriter
against payment therefor as provided herein, and such Certificates will be duly
and validly issued and outstanding and entitled to the benefits afforded by the
Pooling and Servicing Agreement. Each Underwritten Certificate of the Class (or
if applicable, Classes) or type indicated to be “mortgage related securities”
under the heading “Summary of Terms — Legal Investment” in the Prospectus
Supplement will, when issued, be a “mortgage related security” as such term is
defined in Section 3(a)(41) of the Exchange Act.

 

(vii) This Agreement has been duly authorized, executed and delivered by each of
the Seller, the Depositor and Redwood Trust, and as of the Closing Date, each of
the other Transaction Documents to which the Seller, the Depositor or Redwood
Trust is a party will have been, duly authorized, executed and delivered by the
Seller, the Depositor or Redwood Trust, as applicable, and will conform in all
material respects to the descriptions thereof contained in the Final Prospectus
and, assuming the valid execution and delivery thereof by the other parties
thereto, each Transaction Document to which Redwood Trust, the Seller or the
Depositor is a party will constitute a legal, valid and binding agreement of the
Seller, the Depositor or Redwood Trust, as applicable, enforceable in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general principles of equity.

 



6

 



 

(viii) Each of the Seller, the Depositor and Redwood Trust has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective state of incorporation, and each of the Seller, the
Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.

 

(ix) Neither the issuance, delivery or sale of the Underwritten Certificates,
nor the consummation of any other of the transactions contemplated herein, nor
the execution and delivery of the Transaction Documents by the Seller, the
Depositor or Redwood Trust, as applicable, and compliance with the provisions of
the Transaction Documents, does or will conflict with or result in the breach of
any material term or provision of the certificate of incorporation or by-laws of
the Seller, the Depositor, or Redwood Trust, and none of the Seller, the
Depositor or Redwood Trust is in breach or violation of or in default (nor has
an event occurred which with notice or lapse of time or both would constitute a
default) under the terms of (i) any indenture, contract, lease, mortgage, deed
of trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which the Seller, the Depositor or Redwood Trust is
a party or by which it or its respective properties are bound, or (ii) any law,
decree, order, rule or regulation applicable to the Seller, the Depositor or
Redwood Trust of any court or supervisory, regulatory, administrative or
governmental agency, body or authority, or arbitrator having jurisdiction over
the Seller, the Depositor or Redwood Trust, or its respective properties, in
each case the default, breach or violation of which would have a material
adverse effect on the Depositor, Redwood Trust, the Issuing Entity or the
Certificates or on the ability of the Seller, the Depositor or Redwood Trust to
perform its respective obligations under the Transaction Documents to which it
is a party; and none of the delivery of the Certificates, the consummation of
any other of the transactions contemplated herein, or the compliance with the
provisions of the Transaction Documents will result in such a default, breach or
violation or which would have such a material adverse effect. Each of the
Seller, the Depositor and Redwood Trust is in compliance with all applicable
provisions of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder, any applicable anti-money laundering statutes,
including the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 and regulations administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury.

 



7

 



 

(x) No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or Underlying
Purchase and Servicing Agreements) or filings under the Uniform Commercial Code
that have not yet been completed.

 

(xi) Except as described in the Final Prospectus, there is no action, order,
suit or proceeding before or by any court, administrative or governmental agency
now pending to which the Seller, the Depositor or Redwood Trust is a party, or
to the best knowledge of each of the Seller, the Depositor or Redwood Trust,
threatened against the Seller, the Depositor or Redwood Trust, which could
reasonably result individually or in the aggregate in any material adverse
change in the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the Seller, the Depositor
or Redwood Trust or could reasonably interfere with or materially and adversely
affect the consummation of the transactions contemplated by the Transaction
Documents.

 



8

 



 

(xii) At the time of execution and delivery of the Mortgage Loan Purchase
Agreement between the Seller and the Depositor, the Seller (A) will have good
title to and be the sole owner of the Mortgage Loans being sold to the Depositor
pursuant thereto, free and clear of any lien, mortgage, pledge, charge,
encumbrance, adverse claim or other security interest (collectively “Liens”),
and (B) will not have assigned to any Person other than the Depositor any of its
right, title or interest in and to the Mortgage Loans.

 

(xiii) Immediately prior to the assignment of the Mortgage Loans by the
Depositor to the Trustee as contemplated by the Pooling and Servicing Agreement,
the Depositor (A) will have good title to and be the sole owner of each such
Mortgage Loan free and clear of any Lien, (B) will not have assigned to any
Person other than the Trustee any of its rights, title or interest in and to
such Mortgage Loans or in the Underlying Purchase and Servicing Agreements to
the extent relating to the Mortgage Loans and (C) will have the power and
authority to sell such Mortgage Loans to the Trustee, and upon execution and
delivery of the Pooling and Servicing Agreement by the Trustee and delivery of
the Certificates to the Depositor, the Trustee will have acquired all of the
Depositor’s right, title and interest in and to such Mortgage Loans.

 

(xiv) Any taxes, fees and other governmental charges in connection with the
execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except (if applicable) for fees for
recording assignments of the Mortgage Loans to the Trustee pursuant to the
Pooling and Servicing Agreement and/or Underlying Purchase and Servicing
Agreements and Uniform Commercial Code filing fees that have not yet been
completed, which fees will be paid by or on behalf of the Depositor.

 



9

 



 

(xv) The Mortgage Loans conform in all material respects to the description
thereof contained in the Final Prospectus.

 

(xvi) Neither the Depositor nor the Issuing Entity is, and neither the issuance
and sale of the Certificates nor the activities of the Issuing Entity pursuant
to the Pooling and Servicing Agreement will cause the Depositor or the Issuing
Entity to be, an “investment company” or under the control of an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

(xvii) None of the Seller, the Depositor or Redwood Trust is doing business with
Cuba.

 

(xviii) As of the date of delivery, any Seller Mortgage Loan Information
provided to the Underwriter is true and correct in all material respects, or if
there is any material error in any Seller Mortgage Loan Information, the
Depositor or the Seller has promptly provided corrected information to the
Underwriter.

 

(xix) Each of the Seller and the Depositor has complied with Rule 193 of the
Securities Act in all material respects in connection with the offering of the
Underwritten Certificates.

 



2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties set forth herein, the Depositor agrees to
sell to the Underwriter, and the Underwriter agrees to purchase from the
Depositor, each Class of Underwritten Certificates to be purchased by the
Underwriter, in the initial Class Principal Amounts, and at the purchase price,
as set forth on Schedule 1 annexed hereto (including accrued interest from and
including the Cut-off Date to, but not including, the Closing Date).

 



10

 



 

3. Delivery and Payment. The Underwritten Certificates shall be delivered at the
office, on the date and at the time specified in the Final Prospectus, which
place, date and time may be changed by agreement between the Underwriter and the
Depositor. Delivery of the Underwritten Certificates shall be made to the
Underwriter as against its payment of the purchase price therefor to or upon the
order of the Depositor in immediately available federal funds. The Underwritten
Certificates shall be registered in such names and in such denominations as
required by book-entry registration not less than two full business days prior
to the Closing Date. The Depositor agrees to cause the Underwritten Certificates
to be made available for inspection, checking and packaging in New York, New
York on the business day prior to the Closing Date.

 

4. Offering Procedures. It is understood that the Underwriter proposes to offer
the Underwritten Certificates for sale as set forth in the Preliminary
Prospectus and the Final Prospectus and that you will not offer, sell or
otherwise distribute the Underwritten Certificates (except for the sale thereof
in exempt transactions) in any state in which the Underwritten Certificates are
not exempt from registration under “blue sky” or state securities laws (except
where the Underwritten Certificates will have been qualified for offering and
sale at your direction under such “blue sky” or state securities laws).

 

Neither the Depositor nor the Underwriter will disseminate to any potential
investor information relating to the Underwritten Certificates that constitutes
a “written communication” within the meaning of Rule 405 under the Securities
Act, other than the Preliminary Term Sheet, each Prospectus and, in the case of
the Underwriter, Derived Information or Custom Loan Information, unless (i) if
the Underwriter seeks to disseminate such information, the Underwriter has
obtained the prior consent of the Depositor, or (ii) if the Depositor seeks to
disseminate such information, the Depositor has obtained the prior consent of
the Underwriter.

 



11

 



 

The Underwriter may convey Derived Information or Custom Loan Information to a
potential investor prior to entering into a Contract of Sale with such investor;
provided, however, that Derived Information shall not be distributed in a manner
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act. The Underwriter shall deliver
to the Depositor and its counsel a copy, in electronic form, of each Free
Writing Prospectus disseminated by the Underwriter that is required to be filed
with the Commission, not later than one business day prior to the date on which
such Free Writing Prospectus is required under the Regulations to be so filed.
The Underwriter will comply with the requirements of Rule 433(g) applicable to
any Free Writing Prospectus, including document retention and record-keeping.
The Underwriter represents to the Depositor that prior to March 22, 2012, it had
not provided to any investor any Free Writing Prospectus or other information
relating to the Underwritten Certificates other than preliminary term sheets,
mortgage loan tapes or CDI files, in each case previously approved by the
Depositor and subject to a confidentiality agreement approved by the Depositor.

 

The Depositor represents that it has treated and agrees that it will treat each
Free Writing Prospectus other than an Underwriter Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any such Free
Writing Prospectus, including timely Commission filing where required, legending
and record-keeping.

 



12

 



 

Neither the Depositor nor the Underwriter shall disseminate or file with the
Commission any information relating to Underwritten Certificates in reliance on
Rule 167 or 426 under the Securities Act, nor shall the Underwriter disseminate
any Free Writing Prospectus in a manner reasonably designed to lead to its broad
unrestricted dissemination within the meaning of Rule 433(d) under the
Securities Act.

 

Prior to entering into a Contract of Sale, the Underwriter shall have conveyed
to the related purchaser a copy of (i) the Final Prospectus, or a copy of the
Preliminary Prospectus if the Final Prospectus is not yet available, and (ii)
the Ratings Free Writing Prospectus (as defined herein), each in the form that
the Underwriter and the Depositor have agreed most recently prior thereto shall
be used for offers and sales of the Underwritten Certificates. Each confirmation
of sale with respect to the Underwritten Certificates delivered by the
Underwriter shall, if such confirmation of sale is not preceded or accompanied
by delivery of the Final Prospectus, include a legend to the following effect,
or a similar legend, in compliance with Rule 173 under the Securities Act:

 

Rule 173 notice: This security was sold pursuant to an effective registration
statement that is on file with the SEC. You may request a copy of the Prospectus
at www.sec.gov, or by calling 1-800-323-5678.

 

5. Agreements. The Depositor agrees with the Underwriter that:

 

(i) The Depositor will cause the Preliminary Prospectus and the Final Prospectus
to be filed with the Commission pursuant to Rule 424(b) under the Securities Act
not later than 9:00 a.m. (New York time) on the Closing Date, will promptly
advise the Underwriter when such Prospectus has been so filed, and, prior to the
termination of the offering of the Underwritten Certificates, will also promptly
advise the Underwriter (i) when any amendment to the Registration Statement has
become effective or any revision of or supplement to the Final Prospectus has
been so filed (unless such amendment, revision or supplement does not relate to
the Underwritten Certificates or the Issuing Entity), (ii) of any request by the
Commission for any amendment of the Registration Statement or any Final
Prospectus or for any additional information (unless such amendment or request
for additional information does not relate to the Underwritten Certificates or
the Issuing Entity), (iii) of any written notification received by the Depositor
of the suspension of qualification of the Underwritten Certificates for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose and (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the institution or, to the
knowledge of the Depositor, the threatening of any proceeding for that purpose.
The Depositor will use its best efforts to prevent the issuance of any such stop
order and, if issued, to obtain as soon as possible the withdrawal thereof. The
Depositor will not file prior to the termination of such offering any amendment
to the Registration Statement or any revision of or supplement to the Final
Prospectus (other than any such amendment, revision or supplement which does not
relate to Underwritten Certificates or the Issuing Entity) which shall be
disapproved by the Underwriter after reasonable notice and review of such
filing.

 



13

 



 

(ii) If, at any time when a prospectus relating to the Underwritten Certificates
is required to be delivered under the Securities Act, (i) any event occurs as a
result of which the Final Prospectus (including in each case, the Designated
Static Pool Information), the Ratings Free Writing Prospectus or the Preliminary
Prospectus (if used by the Underwriter to enter into a Contract of Sale) as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, or (ii) it
shall be necessary to revise, amend or supplement the Final Prospectus to comply
with the Securities Act or the Regulations of the Commission thereunder, the
Depositor promptly will notify the Underwriter and will, upon the request of the
Underwriter, or may, after consultation with the Underwriter, prepare and file
with the Commission a revision, amendment or supplement which will correct such
statement or omission or effect such compliance, and furnish without charge to
the Underwriter as many copies as the Underwriter may from time to time
reasonably request of an amended Final Prospectus, Ratings Free Writing
Prospectus or the Preliminary Prospectus (if used by the Underwriter to enter
into a Contract of Sale) or a supplement to the Final Prospectus, the Ratings
Free Writing Prospectus or the Preliminary Prospectus (if used by the
Underwriter to enter into a Contract of Sale) which will correct such statement
or omission or effect such compliance.

 



14

 



 

If any Contract of Sale entered into by the Underwriter is terminated or
reformed (within the meaning of Rule 159 of the Securities Act) as a result of
any such revision, amendment or supplement, the Depositor shall reimburse the
Underwriter for any reasonable cost incurred by an investor and reimbursed by
the Underwriter resulting from such termination or reformation.

 

(iii) The Depositor will furnish to the Underwriter and counsel to the
Underwriter, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Underwritten Certificates is required under the Securities Act, as many
copies of the Preliminary Prospectus, the Ratings Free Writing Prospectus, the
Final Prospectus and any revisions or amendments thereof or supplements thereto
as may be reasonably requested.

 



15

 



 

(iv) The Depositor will, as between itself and the Underwriter, pay all expenses
incidental to the performance of the obligations of the Depositor, the Seller or
Redwood Trust under this Agreement, including without limitation (i) expenses of
preparing, printing, filing and reproducing the Registration Statement, the
Preliminary Prospectus, the Final Prospectus, any Free Writing Prospectus other
than an Underwriter Free Writing Prospectus, the Transaction Documents and the
Certificates, (ii) the cost of delivering the Underwritten Certificates to the
Underwriter, (iii) the fees charged by one securities rating agency for rating
the Underwritten Certificates, (iv) all transfer taxes, if any, with respect to
the sale and delivery of the Underwritten Certificates to the Underwriter, (v)
any expenses for the qualification of the Underwritten Certificates under “blue
sky” or state securities laws, including filing fees and the fees and
disbursements of counsel for the Underwriter in connection therewith and in
connection with the preparation of any Blue Sky Survey, (vi) all other costs and
expenses incidental to the performance by the Depositor, the Seller or Redwood
Trust of their respective obligations hereunder which are not otherwise
specifically provided for in this subsection and (vii) the fees of any
accountants in connection with preparation of any comfort letters in connection
with the Preliminary Term Sheet, a Prospectus or with respect to Designated
Static Pool Information. In addition, it is understood that, except as provided
in this paragraph (iv) and in Section 9 hereof, the Underwriter will pay all the
following additional expenses: (i) any transfer taxes on resale of any of the
Underwritten Certificates by them, (ii) any advertising expenses connected with
any offers that the Underwriter may make, (iii) the fees of any counsel to the
Underwriter, including the fees incurred in connection with the review of the
Transaction Documents and the preparation of the Underwriting Agreement and the
legal opinions and (iv) the fees charged by a second securities rating agency
for rating the Underwritten Certificates, if applicable.

 



16

 



 

(v) So long as any Underwritten Certificates are outstanding, upon request of
the Underwriter, the Depositor will furnish, or will cause to be furnished, to
the Underwriter, as soon as available, a copy of (i) the annual statement of
compliance prepared by the Master Servicer, the servicing administrator, the
servicers and any subservicers pursuant to the Pooling and Servicing Agreement
or the Underlying Purchase and Servicing Agreements, as applicable, (ii) each
report regarding the Underwritten Certificates filed with the Commission under
the Exchange Act or mailed to the holders of the Underwritten Certificates and
(iii) from time to time, such other information concerning the Underwritten
Certificates which may be furnished by the Depositor or the Trustee without
undue expense and without violation of applicable law.

 

(vi) On or prior to the filing of the Final Prospectus pursuant to Rule 424(b),
the Company will file with the Commission a current report on Form 8-K attaching
the Transaction Documents and certain other material agreements and opinions of
counsel that are required to be filed, provided that such Transaction Documents
need not be executed and may be subject to nonmaterial changes.

 

(vii) For a period ending on the Closing Date, the Depositor shall not offer or
sell, or announce the offering of, or cause any trust created by the Depositor
to offer or sell, or announce the offering of, any mortgage pass-through
certificates or other similar mortgage-related securities, without the prior
written consent of the Underwriter.

 



17

 



 

(viii) The Depositor has prepared the Preliminary Prospectus described in
Section 1(i) relating to the Underwritten Certificates, in a form consented to
by the Underwriter, and has filed or will file the Preliminary Prospectus within
the period required by Rule 424(b).

 

(ix) All written and graphic communications relating to the Underwritten
Certificates used prior to the availability of a Prospectus will comply with the
requirements of Rule 433, including the inclusion of the legend required by Rule
433(c)(2).

 

(x) Neither the Preliminary Prospectus nor the Final Prospectus shall identify
any nationally recognized statistical rating organization by name or indicate
any rating issued or expected to be issued by any nationally recognized
statistical rating organization with respect to the Certificates.

 

Redwood Trust covenants with the Underwriter and with the Depositor that it
shall notify you and the Depositor of the occurrence of any material events
respecting the activities, affairs or condition, financial or otherwise, of
Redwood Trust and its subsidiaries and, if as a result of any such event it is
necessary to amend or supplement any Prospectus in order to make such Prospectus
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, Redwood Trust will forthwith supply such information
to the Depositor as shall be necessary for the Depositor to prepare an amendment
or supplement to such Prospectus so that, as so amended or supplemented, such
Prospectus (including in each case, the Designated Static Pool Information) will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.

 



18

 



 

6. Conditions to the Obligations of Underwriter. The obligation of the
Underwriter to purchase the Underwritten Certificates to be purchased by it as
set forth on Schedule 1 annexed hereto shall be subject to the accuracy in all
material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust contained herein as of the date hereof
and as of the Closing Date, to the accuracy of the statements of the Seller, the
Depositor and Redwood Trust made in any officer’s certificate pursuant to the
provisions hereof, to the performance in all material respects by the Seller,
the Depositor and Redwood Trust of its obligations hereunder and to the
following additional conditions:

 

(a) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
instituted and be pending or shall have been threatened, any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or in a Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Underwriter, and the Preliminary
Prospectus and the Final Prospectus shall have been filed or transmitted for
filing with the Commission not later than the time the same is required to be
filed or transmitted for filing pursuant to the Regulations of the Commission.

 

(b) Each of the Depositor and the Seller shall have furnished to the Underwriter
a certificate, dated the Closing Date, signed by the Chairman of the Board or
the President and the principal financial or accounting officer of such entity,
to the effect that each signer of such certificate has carefully examined the
Registration Statement, the Final Prospectus, the Preliminary Prospectus, the
Designated Static Pool Information and this Agreement and that:

 



19

 



 

(i) The representations and warranties made by such entity herein are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and such entity has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

 

(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceedings for that purpose have been instituted and
are pending or, to the knowledge of such officer, have been threatened as of the
Closing Date;

 

(iii) Nothing has come to the attention of such officer that would lead such
officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

 

(iv) Nothing has come to the attention of such officer that would lead such
officer to believe that any Seller Mortgage Loan Information contains any untrue
statement of a material fact or, in conjunction with the Preliminary Prospectus
or the Final Prospectus (including in each case, the Designated Static Pool
Information), omits any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(c) Redwood Trust shall have furnished to the Underwriter a certificate, dated
the Closing Date, of Redwood Trust, signed by the Chairman of the Board or
President and the principal financial or accounting officer of Redwood Trust, to
the effect that each signer of such certificate has carefully examined the
Registration Statement, the Preliminary Prospectus, the Final Prospectus, the
Designated Static Pool Information and this Agreement and that:

 



20

 



 

(i) The representations and warranties of Redwood Trust herein are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and Redwood Trust has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

 

(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceedings for that purpose have been instituted and
are pending or, to the knowledge of such officer, have been threatened as of the
Closing Date; and

 

(iii) Nothing has come to the attention of such officer that would lead such
officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d) Each of the Depositor and the Seller shall have furnished to you an opinion,
dated the Closing Date, of Weintraub Genshlea Chediak Tobin & Tobin or Orrick,
Herrington & Sutcliffe LLP, special counsel to the Depositor and the Seller, in
form and substance satisfactory to the Underwriter and counsel to the
Underwriter, to the effect that:

 

(i) Such entity has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of its incorporation and is duly
qualified to do business in, and is in good standing as a foreign corporation
under the laws of, each jurisdiction where the character of its properties or
the nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of such
entity; and such entity holds all material licenses, certificates and permits
from all governmental authorities necessary for the conduct of its business as
described in the Final Prospectus;

 



21

 



 

(ii) No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the Mortgage Loans to the Trustee
(to the extent such recordations are required pursuant to the Pooling and
Servicing Agreement and/or the Underlying Purchase and Servicing Agreements) and
filings under the Uniform Commercial Code that have not yet been completed and
such other approvals as have been obtained;

 

(iii) The issuance, delivery and sale of the Underwritten Certificates to be
purchased by the Underwriter pursuant to this Agreement, the execution and
delivery of the Transaction Documents by such entity and the consummation of any
of the transactions contemplated by the terms of the Transaction Documents do
not conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the certificate of incorporation or
by-laws of such entity, or any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which such entity is a party or by which it or its
property is bound, or any statute or any law, decree, order, rule or regulation
applicable to such entity of any court, regulatory body, administrative agency
or governmental body having jurisdiction over such entity or its properties;

 



22

 



 

(iv) There are no legal or governmental actions, investigations or proceedings
pending to which such entity is a party, or, to the best knowledge of such
counsel, threatened against such entity, (A) asserting the invalidity of any
Transaction Document or the Certificates, (B) seeking to prevent the issuance of
the Certificates or the consummation of any of the transactions contemplated by
any Transaction Document, (C) which might materially and adversely affect the
performance by such entity of its respective obligations under, or the validity
or enforceability of, any Transaction Document or the Certificates, except as
described in the Final Prospectus or (D) seeking to affect adversely the REMIC
status (for Federal income tax purposes) of the Underwritten Certificates as
described in the Final Prospectus under the heading “Material Federal Income Tax
Consequences”;

 

(v) The Registration Statement and any amendments thereto have become effective
under the Securities Act; to the best knowledge of such counsel, no stop order
suspending the effectiveness of the Registration Statement has been issued and
not withdrawn, no proceedings for that purpose have been instituted or
threatened and not terminated; and the Registration Statement and each
Prospectus and each amendment or supplement thereto (in the case of the
Registration Statement and the Final Prospectus), as of their respective
effective or issue dates (other than the financial and statistical information
contained therein as to which such counsel need express no opinion), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the respective rules and regulations thereunder;

 



23

 



 

(vi) To the best knowledge of such counsel, there are no material contracts,
indentures or other documents of a character required to be described or
referred to in the Registration Statement or any Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed or incorporated by reference as exhibits thereto;

 

(vii) Each Transaction Document to which such entity is a party has been duly
authorized, executed and delivered by such entity and constitutes a valid, legal
and binding agreement of such entity enforceable against such entity in
accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;

 

(viii) The direction by the Depositor to the Trustee to execute, authenticate
and deliver the Underwritten Certificates has been duly authorized by the
Depositor, and the Underwritten Certificates, when authenticated by the Trustee
in the manner anticipated by the Pooling and Servicing Agreement and delivered
and paid for by you as provided in this Agreement, will be validly issued and
outstanding and entitled to the benefits of the Pooling and Servicing Agreement;

 

(ix) The Underwritten Certificates and the Transaction Documents conform in all
material respects to the descriptions thereof contained in the Final Prospectus;

 

(x) The statements in the Final Prospectus under the headings “Certain Legal
Aspects of the Loans” and “Legal Investment,” to the extent that they constitute
matters of law or legal conclusions with respect thereto, have been reviewed by
such counsel and are correct in all material respects;

 



24

 



 

(xi) The Underwritten Certificates indicated under the heading “Summary of Terms
— Legal Investment” in the Final Prospectus to be “mortgage related securities”
will be mortgage related securities, as defined in Section 3(a)(41) of the
Exchange Act, so long as such Underwritten Certificates are rated in one of the
two highest rating categories by at least one nationally recognized statistical
rating organization; and

 

(xii) The Pooling and Servicing Agreement is not required to be qualified under
the Trust Indenture Act of 1939, as amended, and neither the Depositor nor the
Issuing Entity is required to be registered as an “investment company” under the
1940 Act.

 

Such opinion of counsel shall also include negative assurances satisfactory to
the Underwriter with respect to the Preliminary Prospectus, the Ratings Free
Writing Prospectus and the Final Prospectus.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Seller, the
Depositor and Redwood Trust. Such opinion may be qualified as an opinion only on
the laws of the States of New York and Delaware and the federal law of the
United States. To the extent that such firm relies upon the opinion of other
counsel in rendering any portion of its opinion, the opinion of such other
counsel shall be attached to and delivered with the opinion of such firm that is
delivered to you.

 



25

 



 

(e) The Depositor shall have furnished to the Underwriter an opinion, dated the
Closing Date, of Chapman and Cutler LLP, special tax counsel to the Depositor,
in form and substance satisfactory to the Underwriter and counsel to the
Underwriter, to the effect that:

 

(i) The statements in the Final Prospectus under the heading “Material Federal
Income Tax Consequences,” as supplemented or modified by the statements in the
Prospectus Supplement under the heading “Material Federal Income Tax
Consequences,” to the extent that they constitute matters of law or legal
conclusions with respect to Federal income tax matters, are correct in all
material respects; and

 

(ii) Each segregated asset pool for which the Pooling and Servicing Agreement
directs the Trustee to make a REMIC election will qualify as a REMIC within the
meaning of Section 860D of the Code.

 

(f) Redwood Trust shall have furnished to the Underwriter an opinion, dated the
Closing Date, of Weintraub Genshlea Chediak Tobin & Tobin, special counsel to
Redwood Trust, in form and substance satisfactory to the Underwriter and counsel
to the Underwriter, to the effect that:

 

(i) Redwood Trust has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland and is duly
qualified to do business in, and is in good standing as a foreign corporation
under the laws of, each jurisdiction where the character of its properties or
the nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of
Redwood Trust; and Redwood Trust holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;

 



26

 



 

(ii) Each Transaction Document to which Redwood Trust is a party has been duly
authorized, executed and delivered by Redwood Trust and constitutes a valid,
legal and binding agreement of Redwood Trust, enforceable against Redwood Trust
in accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;

 

(iii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by Redwood Trust of the
transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Underwritten Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or the
Underlying Purchase and Servicing Agreements) that have not yet been completed
and such other approvals as have been obtained;

 

(iv) The consummation of any of the transactions contemplated by the terms of
the Transaction Documents to which Redwood Trust is a party do not conflict with
or result in a breach or violation of any material term or provision of, or
constitute a default under, the charter or by-laws of Redwood Trust, or, to the
best knowledge of such counsel, any indenture or other agreement or instrument
to which Redwood Trust is a party or by which it is bound, or any statute or
regulation applicable to Redwood Trust or any order of any court, regulatory
body, administrative agency or governmental body having jurisdiction over
Redwood Trust; and

 



27

 



 

(v) There are no legal or governmental actions, investigations or proceedings
pending to which Redwood Trust is a party, or, to the best knowledge of such
counsel, threatened against Redwood Trust, (A) asserting the invalidity of any
Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than Redwood Trust,
the Seller and the Depositor. Such opinion may be qualified as an opinion only
on the laws of the States of Maryland, New York and California and the federal
law of the United States. To the extent that such counsel relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
counsel that is delivered to the Underwriter.

 

(g) The Trustee shall have furnished to the Underwriter an opinion, dated the
Closing Date, of Dorsey & Whitney LLP, counsel to the Trustee, in form and
substance satisfactory to the Underwriter and counsel to the Underwriter, to the
effect that:

 



28

 



 

(i) The Trustee has been duly organized and is validly existing as a national
banking association duly organized under the laws of the United States of
America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material adverse effect on the condition
(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of the Trustee; and the Trustee holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;

 

(ii) The Pooling and Servicing Agreement has been duly authorized, executed and
delivered by the Trustee and constitutes a valid, legal and binding agreement of
the Trustee, enforceable against the Trustee in accordance with its terms,
subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;

 

(iii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by the Trustee of the
transactions contemplated by the terms of the Pooling and Servicing Agreement,
except any such as may be required under the “blue sky” or state securities laws
of any jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the assignment of the Mortgage
Loans to the Trustee (to the extent such recordations are required pursuant to
the Pooling and Servicing Agreement and/or the Underlying Purchase and Servicing
Agreements) that have not yet been completed and such other approvals as have
been obtained; and

 



29

 



 

(iv) The consummation of any of the transactions contemplated by the Pooling and
Servicing Agreement do not conflict with or result in a breach or violation of
any material term or provision of, or constitute a default under, the charter or
by-laws of the Trustee, or, to the best knowledge of such counsel, any indenture
or other agreement or instrument to which the Trustee is a party or by which it
is bound, or any statute or regulation applicable to the Trustee or any order of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over the Trustee.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Trustee.
Such opinion may be qualified as an opinion only on the laws of the States of
New York and Delaware and the federal law of the United States. To the extent
that such counsel relies upon the opinion of other counsel in rendering any
portion of its opinion, the opinion of such other counsel shall be attached to
and delivered with the opinion of such counsel that is delivered to the
Underwriter.

 

(h) The Master Servicer and the Securities Administrator shall have furnished to
the Underwriter an opinion, dated the Closing Date, of counsel to the Master
Servicer or Alston & Bird LLP, counsel to such parties, in form and substance
satisfactory to the Underwriter and counsel to the Underwriter, to the effect
that:

 



30

 



 

(i) Each of the Master Servicer and the Securities Administrator has been duly
organized and is validly existing as a national banking association under the
laws of the United States of America, and is duly qualified to do business in
each jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the such party; and such
party holds all material licenses, certificates and permits from all
governmental authorities necessary for the conduct of its business as described
in the Final Prospectus;

 

(ii) The Pooling and Servicing Agreement has been duly authorized, executed and
delivered by each of the Master Servicer and the Securities Administrator and
constitutes a valid, legal and binding agreement of the such party, enforceable
against such party in accordance with its terms, subject, as to enforceability
to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
regardless of whether enforcement is sought in a proceeding in equity or at law;

 

(iii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by the either the Master
Servicer or the Securities Administrator of the transactions contemplated by the
terms of the Pooling and Servicing Agreement;

 

(iv) The consummation of any of the transactions contemplated by the terms of
the Pooling and Servicing Agreement do not conflict with or result in a breach
or violation of any material term or provision of, or constitute a default
under, the charter or by-laws of either the Master Servicer or the Securities
Administrator or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which such party is a party or by which it is bound,
or any statute or regulation applicable to such party or any order of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over such party; and

 



31

 



 

(v) There are no legal or governmental actions, investigations or proceedings
pending to which either the Master Servicer or the Securities Administrator is a
party, or, to the best knowledge of such counsel, threatened against the such
party, (A) asserting the invalidity of the Pooling and Servicing Agreement or
(B) which might materially and adversely affect the performance by such party of
its obligations under, or the validity or enforceability of, the Pooling and
Servicing Agreement.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Master
Servicer or the Securities Administrator. Such opinion may be qualified as an
opinion only on the laws of the States of New York and Delaware and the federal
law of the United States. To the extent that such counsel relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
counsel that is delivered to the Underwriter.

 

(i) The Underwriter shall have received copies of any opinions of counsel
delivered to the rating agencies set forth in the Ratings Free Writing
Prospectus as rating the Underwritten Certificates, including, but not limited
to, any “true sale” or “perfection” opinions. Any such opinions shall be dated
the Closing Date and addressed to the Underwriter or accompanied by reliance
letters addressed to the Underwriter.

 



32

 



 

(j) The Underwriter shall have received from its counsel such opinion or
opinions, dated the Closing Date, with respect to the issuance and sale of the
Underwritten Certificates, the Registration Statement and each Prospectus, and
such other related matters as you may reasonably require, including a negative
assurance letter satisfactory to the Underwriter with respect to the Preliminary
Prospectus, the Ratings Free Writing Prospectus or the Final Prospectus.

 

(k) The Depositor’s independent accountants shall have furnished to the
Underwriter a letter or letters addressed to the Underwriter and dated as of or
prior to the date of first use of any Free Writing Prospectus other than an
Underwriter Free Writing Prospectus, the Preliminary Prospectus or the Final
Prospectus in the form and reflecting the performance of the procedures
previously agreed to by the Depositor and the Underwriter.

 

(l) Subsequent to the date hereof, there shall not have occurred any change, or
any development involving a prospective change in or affecting the earnings,
business or properties of Redwood Trust, the Depositor or the Seller which, in
your judgment, materially impairs the investment quality of the Underwritten
Certificates so as to make it impractical or inadvisable to proceed with the
public offering or the delivery of the Underwritten Certificates as contemplated
by the Final Prospectus.

 

(m) The Underwritten Certificates shall be rated not lower than the required
ratings set forth in the Free Writing Prospectus dated March 26, 2012 with
respect to ratings of the Underwritten Certificates (the “Ratings Free Writing
Prospectus”), such ratings shall not have been rescinded and no public
announcement shall have been made that any such required rating of the
Underwritten Certificates has been placed under review (otherwise than for
possible upgrading).

 



33

 



 

(n) The Depositor shall have furnished to the Underwriter such further
information, certificates and documents as the Underwriter may reasonably have
requested, and all proceedings in connection with the transactions contemplated
by this Agreement and all documents incident hereto shall be in all material
respects satisfactory in form and substance to the Underwriter and its counsel.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of the Underwriter hereunder may be canceled at, or at any time
prior to, the Closing Date by the Underwriter. Notice of such cancellation shall
be given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.

 

7. Termination. This Agreement shall be subject to termination in your absolute
discretion, by notice given to the Depositor if, subsequent to the date hereof,
(i) trading generally shall have been suspended or materially limited on, or by,
as the case may be, any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market, the Chicago Board of Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade, (ii) trading of any
securities of Redwood Trust or the Depositor shall have been suspended on any
exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Underwritten Certificates on the terms
and in the manner contemplated in the Final Prospectus.

 



34

 



 

8. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Depositor,
the Seller and Redwood Trust and their respective officers and of the
Underwriter set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of the
Underwriter or the Depositor, the Seller or Redwood Trust, and will survive
delivery of and payment for the Underwritten Certificates. The provisions of
Sections 5(iv), 9, 11 and 12 hereof shall survive the termination or
cancellation of this Agreement.

 

9. Reimbursement of Underwriter Expenses. If for any reason, other than default
by the Underwriter in its obligation to purchase the Underwritten Certificates
or termination by the Underwriter pursuant to Section 7 hereof, the Underwritten
Certificates are not delivered as provided herein, the Depositor, the Seller and
Redwood Trust jointly and severally agree to reimburse the Underwriter for all
damages, losses and out-of-pocket expenses of the Underwriter, including
reasonable fees and disbursements of its counsel, reasonably incurred by the
Underwriter in making preparations for the purchase, sale and delivery of the
Underwritten Certificates, but the Depositor, the Seller and Redwood Trust shall
then be under no further liability to the Underwriter with respect to the
Underwritten Certificates, except as provided in Sections 5(iv), 8, 11 or 12
hereof.

 

10. Certain Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

 



35

 



 

Custom Loan Information: Such information regarding the Mortgage Loans as is
disseminated by the Underwriter to a potential investor, exclusive of any Seller
Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.

 

Contract of Sale: A valid contract, whether oral or written, by which a third
party becomes committed to purchase any Underwritten Certificates from the
Underwriter and the Underwriter becomes committed to sell such Underwritten
Certificates to such third party; provided that “Contract of Sale” excludes any
action by such third party and the Underwriter prior to such commitments.

 

Derived Information: Such information regarding the Underwritten Certificates as
is disseminated by the Underwriter to a potential investor, which information is
prepared on the basis of or derived from Seller Mortgage Loan Information (e.g.,
tables and/or charts displaying with respect to any Class or Classes of
Underwritten Certificates, any of the following: yield, average life, duration,
expected maturity, interest rate sensitivity, loss sensitivity), but does not
include (i) Issuer Information, (ii) information contained in the Registration
Statement, any Prospectus or any amendment or supplement to any of them, taking
into account information incorporated therein by reference or (iii) Seller
Mortgage Loan Information.

 

Free Writing Prospectus: The Preliminary Term Sheet and any Custom Loan
Information, Derived Information or other information relating to the
Underwritten Certificates disseminated by the Depositor (with the prior consent
of the Underwriter pursuant to Section 4) or by the Underwriter (with the prior
consent of the Depositor pursuant to Section 4), that constitutes a “free
writing prospectus” within the meaning of Rule 405 under the Securities Act.

 



36

 



 

Issuer Information: Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such
information, but excluding Derived Information or Custom Loan Information.

 

Preliminary Term Sheet: The preliminary term sheet dated March 22, 2012.

 

Seller Mortgage Loan Information: Information relating to the Mortgage Loans
furnished by or on behalf of the Depositor or the Seller to the Underwriter.

 

Spread: The excess, if any, of (i) the purchase prices paid by investors to the
Underwriter for the Underwritten Certificates over (ii) the purchase price paid
by the Underwriter to the Depositor for the Underwritten Certificates purchased
by the Underwriter.

 

Underwriter Free Writing Prospectus: Any Free Writing Prospectus that was
prepared by or on behalf of an Underwriter.

 

Underwriter Information: The only written information furnished by or on behalf
of the Underwriter to the Depositor specifically for use in connection with the
preparation of the Registration Statement, any Prospectus or any Free Writing
Prospectus, such information being specified on Exhibit A attached hereto.

 



37

 



 

11. Indemnification. (a) The Depositor, the Seller and Redwood Trust jointly and
severally agree to indemnify and hold harmless the Underwriter and each person
who controls the Underwriter within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or in any revision or amendment thereof or supplement
thereto, (ii) the omission or alleged omission to state therein a material fact
required to be stated in the Registration Statement or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Prospectus (expressly including any
information relating to a servicer or an originator), taken together with the
Designated Static Pool Information, (iv) the omission or alleged omission to
state therein a material fact required to be stated in the Preliminary
Prospectus (expressly including any information relating to a servicer or an
originator), taken together with the Designated Static Pool Information, or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (v) any untrue statement or alleged
untrue statement of a material fact contained in the Final Prospectus (expressly
including any information relating to a servicer or an originator), taken
together with the Designated Static Pool Information, or in any revision or
amendment thereof or supplement thereto, (vi) the omission or alleged omission
to state in the Final Prospectus (expressly including any information relating
to a servicer or an originator) or the Designated Static Pool Information, or in
any revision or amendment thereof or supplement thereto, a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, (vii)
any untrue statement or alleged untrue statement of a material fact contained in
a Free Writing Prospectus other than an Underwriter Free Writing Prospectus, or
(viii) the omission or alleged omission to state in a Free Writing Prospectus
other than an Underwriter Free Writing Prospectus a material fact required to be
stated in a Free Writing Prospectus or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and further agree to promptly reimburse each such indemnified party for any
legal or other expenses reasonably incurred by it or him, as incurred, in
connection with defending or preparing to defend against any such loss, claim,
damage, liability or action; provided, however, that none of the Depositor, the
Seller or Redwood Trust shall be liable to the Underwriter or any person who
controls the Underwriter to the extent that any misstatement or alleged
misstatement or omission or alleged omission (i) was made in the Preliminary
Prospectus, the Final Prospectus, any Free Writing Prospectus, the Registration
Statement or the Designated Static Pool Information, as applicable, pursuant to
Underwriter Information, Derived Information or Custom Loan Information
disseminated by the Underwriter (unless such misstatement or alleged
misstatement or omission or alleged omission resulted from an error or material
omission in the Seller Mortgage Loan Information), (ii) was corrected (with such
correction timely delivered to the Underwriter) at least one business day prior
to the written confirmation of the applicable Contract of Sale and the
Underwriter did not deliver, at or prior to the written confirmation of such
sale, a copy of the Final Prospectus as then revised, amended or supplemented,
if the Depositor has previously furnished copies thereof to the Underwriter in
accordance with the terms of this Agreement, (iii) was made in any Free Writing
Prospectus or the Registration Statement and was corrected in the Preliminary
Prospectus but the Underwriter did not deliver, prior to entering into the
applicable Contract of Sale, a copy of the Preliminary Prospectus to the
applicable purchaser, if the Depositor has previously furnished copies thereof
to the Underwriter in accordance with the terms of this Agreement or (iv) is
attributable to a breach or an alleged breach of a representation and warranty
made by the Underwriter or an affiliate of the Underwriter to the Depositor or
an affiliate of the Depositor. This agreement as to indemnity will be in
addition to any liability that the Depositor, the Seller or Redwood Trust may
otherwise have.

 



38

 



 

(b) The Underwriter agrees to indemnify and hold harmless the Depositor, Redwood
Trust and the Seller, the officers of the Depositor who signed the Registration
Statement or any amendment thereof, the directors of the Depositor, and each
person who controls the Depositor, Redwood Trust or the Seller within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnities from the Depositor, the Seller and Redwood Trust to
the Underwriter; provided, however, that the Underwriter will be liable in any
such case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with Underwriter Information, Derived Information or Custom Loan
Information, as applicable, furnished by the Underwriter to the Depositor or to
a prospective investor, except to the extent that any untrue statement or
alleged untrue statement therein or omission therefrom resulted (or is alleged
to have resulted) directly from an error in the Seller Mortgage Loan Information
that was used in the preparation of either (x) any Underwriter Information,
Derived Information or Custom Loan Information (or amendment or supplement
thereof) or (y) any written or electronic materials furnished to prospective
investors on which the Underwriter Information (or amendments or supplements)
were based, and for any untrue statement or alleged untrue statement of a
material fact contained in any Underwriter Free Writing Prospectus prepared by
or on behalf of the Underwriter and the omission or alleged omission to state in
any Underwriter Free Writing Prospectus prepared by or on behalf of the
Underwriter a material fact required to be stated in a Free Writing Prospectus
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. This agreement as to indemnity will
be in addition to any liability that the Underwriter may otherwise have.

 



39

 



 

(c) Promptly after receipt of notice of the commencement of any action by an
indemnified party under this Section 11, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party, unless the indemnifying party is materially
prejudiced by such failure to notify and in any event shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
other than under this Section 11. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party, to assume the defense thereof; provided, however, that if the defendants
in any such action include both the indemnified party and the indemnifying party
and the indemnified party (including impleaded parties) or parties shall have
reasonably concluded that there may be legal defenses available to it or them
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party such that joint representation of the
parties would create an ethical conflict of interest for counsel, the
indemnified party or parties shall have the right to elect to be represented by
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election so to assume the defense of such action and consent by the indemnified
party to selection of counsel, which consent shall not be withheld unreasonably,
the indemnifying party will not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for the Underwriter in the case
of paragraph (a) of this Section 11, representing the related indemnified
parties under such paragraph (a) who are parties to such action), (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party; and except that, if clause (i) or (iii) is applicable,
such liability shall only be in respect of the counsel referred to in such
clause (i) or (iii). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the consent of the indemnified party, effect any settlement
of any pending or threatened proceeding in respect of which any indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 



40

 



 

12. Contribution. If the indemnification provided for in Section 11 is
unavailable or insufficient to hold harmless an indemnified party under Section
11, then (i) each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in Section 11 above in such proportion as is appropriate
to reflect the relative benefits received by the Depositor, the Seller and
Redwood Trust on the one hand and the Underwriter on the other from the offering
of the Underwritten Certificates or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Depositor, the Seller and Redwood Trust
on the one hand and the Underwriter on the other in connection with the
statements or omissions or alleged statements or alleged omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the
Depositor, the Seller and Redwood Trust on the one hand and the Underwriter on
the other shall be in such proportion so that the Underwriter is responsible for
an amount equal to the Spread, and the Depositor, the Seller and Redwood Trust
are responsible for the balance. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omissions or alleged omission to state a material fact
relates to information supplied by the Depositor, the Seller or Redwood Trust or
by the Underwriter and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Depositor, the Seller, Redwood Trust and the Underwriter agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to above. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this Section 12 shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any action or claim which is the
subject of this Section 12. The Underwriter shall not be required to contribute
any amount in excess of (x) the Spread, over (y) the amount of any damages which
the Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 



41

 



 

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns, and no other
person will have any right or obligation hereunder.

 

14. Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed therein, without reference to its conflict of law provisions
(other than Section 5-1401 of the General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

 

15. No Advisory or Fiduciary Responsibility. The Depositor acknowledges and
agrees that: (i) the purchase and sale of the Underwritten Certificates pursuant
to this Agreement, including the determination of the public offering price of
the Underwritten Certificates and any related discounts and commissions, is an
arm’s-length commercial transaction between the Depositor, on the one hand, and
the Underwriter, on the other hand, and the Depositor is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction the
Underwriter is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Depositor or its affiliates,
stockholders, creditors or employees or any other party; (iii) the Underwriter
has not assumed nor will it assume an advisory, agency or fiduciary
responsibility in favor of the Depositor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Underwriter has advised or is currently advising the Depositor on other matters)
or any other obligation to the Depositor except the obligations expressly set
forth in this Agreement; (iv) the Underwriter and its affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Depositor and that the Underwriter has no obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Underwriter has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Depositor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 



42

 



 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the Underwriter with respect to the
subject matter hereof. The Depositor hereby waives and releases, to the fullest
extent permitted by law, any claims that the Depositor may have against the
Underwriter with respect to any breach or alleged breach of agency or fiduciary
duty.

 

The Depositor acknowledges and agrees that the Underwriter is acting solely in
the capacity of an arm's length contractual counterparty to the Depositor with
respect to the offering of Underwritten Certificates contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Depositor or any
other person. In addition, the Underwriter is not advising the Depositor or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Depositor shall consult with its own advisors
concerning such matters, and the Underwriter shall have no responsibility or
liability to the Depositor with respect thereto. Any review by the Underwriter
of the Depositor, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the Underwriter
and shall not be on behalf of the Depositor.

 



43

 



 

16. Miscellaneous. Time shall be of the essence of this Agreement. This
Agreement, together with any contemporaneous written agreements and any prior
written agreements (to the extent not superseded by this Agreement) that relate
to the offering of the Underwritten Certificates, represents the entire
agreement between Depositor, the Seller and Redwood Trust, on the one hand, and
the Underwriter, on the other, with respect to the preparation of the
Preliminary Prospectus, the Final Prospectus and any Free Writing Prospectus,
the conduct of the offering and the purchase and sale of the Underwritten
Certificates. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated except by a writing signed by the party against whom
enforcement of such change, waiver, discharge or termination is sought. This
Agreement may be signed in any number of counterparts, each of which shall be
deemed an original, which taken together shall constitute one and the same
instrument.

 

17. Notices. All communications hereunder shall be in writing and effective only
on receipt and, if sent to the Underwriter, shall be delivered to the address
specified on the signature page hereof. If such notice is sent to the Depositor,
the Seller or Redwood Trust, it shall be delivered to One Belvedere Place, Suite
330, Mill Valley, California 94941, attention of John Isbrandtsen.

 

18. Closing Date. The Underwriter, the Seller, the Depositor and Redwood Trust
shall make all commercially reasonable efforts to close the sale and purchase of
the Underwritten Certificates (the “Transaction”) on March 29, 2012 (the
“Targeted Closing Date”). If the Transaction does not close on the Targeted
Closing Date, the Underwriter, the Seller, the Depositor and Redwood Trust shall
make all commercially reasonable efforts to close the Transaction as soon as
practicable thereafter but not later than April 13, 2012 (the “Latest Permitted
Closing Date”).

 



44

 



 

To the extent that the Transaction does not close on the Targeted Closing Date
but closes on or prior to the Latest Permitted Closing Date and the failure to
close on the Targeted Closing Date is not the result of a delay of or caused by
the Underwriter in connection with any Free Writing Prospectus, the Preliminary
Prospectus, the Final Prospectus or this Agreement, the Aggregate Purchase Price
Percentage for the Underwritten Certificates as shown on Schedule 1 hereto shall
be reduced by an amount equal to 0.078125% for each five business day period for
which the closing of the Transaction does not occur, pro rated for the actual
number of business days from and including the Targeted Closing Date to but
excluding the actual closing date of the Transaction.

 

In the event that the Transaction does not close on or before the Latest
Permitted Closing Date, the obligations of the Underwriter under this Agreement
shall terminate unless the Underwriter, the Depositor, the Seller and Redwood
Trust each agree in writing to extend this Agreement, subject to any additional
terms and conditions agreed to at the time of such extension.

 

* * *

 



45

 

 



If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and the Underwriter relating to the
Underwritten Certificates.

 

Very truly yours,                   REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
  as Seller                   By: /s / Andrew Stone      Name: Andrew Stone    
Title:   Vice President & Secretary           SEQUOIA RESIDENTIAL FUNDING, INC.,
  as Depositor                   By: /s/ Andrew Stone     Name: Andrew Stone   
  Title:  Vice President & Secretary           REDWOOD TRUST, INC.              
    By: /s/ Andrew Stone     Name: Andrew Stone      Title:  General Counsel &
Secretary        

  

 

 



 

The foregoing Agreement



is hereby confirmed and accepted by:

 



BARCLAYS CAPITAL INC.

 

By: /s/ Greg Boester     Name: Greg Boester     Title: Managing Director    
Address: Barclays Capital Inc.       200 Park Avenue       New York, New York
10166  

 



 

 



 

Schedule 1 – Schedule of Underwritten Certificates



 



Class  Original Class Principal Amount   Initial Class Interest Rate(1)  
Aggregate Purchase Price Percentage of the Underwriter(2)   Original Principal
Amount to be purchased by Underwriter  A-1  $100,000,000    3.500%  
 100.7973%   $100,000,000  A-2  $163,590,000    3.500%    102.5481%  
$163,590,000  A-3  $40,897,000    3.500%    93.4417%   $40,987,000  B-1 
$8,854,000    4.325%    97.5688%   $5,000,000 



 



--------------------------------------------------------------------------------

  



(1)The Underwritten Certificates will accrue interest at the related interest
rate described in the Final Prospectus.

 



(2)The total underwriting fees/discounts payable to Barclays Capital Inc. shall
be $12,500 with respect to the Class B-1 Certificates.

 



 

 

 

EXHIBIT A

 



The following constitutes Underwriter Information for purposes of Section 10 of
this Agreement:

 



The information set forth in the Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and second sentences of the paragraph
immediately preceding the penultimate paragraph on the cover page thereof and
(ii) in the second paragraph and the first sentence of the fourth paragraph
under the caption “Method of Distribution” therein.

 



 

 

 

 

 

 

 

 

 

 

